Citation Nr: 1603077	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-25 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1960 to October 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran does not have 90 days of service during a period of war, was not discharged or released from service during a period of war for a service-connected disability, did not serve for a period of 90 consecutive days or more and such period began or ended during a period of war, or have an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.


CONCLUSION OF LAW

The Veteran does not have qualifying service for pension benefits, and his claim for nonservice-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks nonservice connected pension benefits.  This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Regardless, an RO decision issued in January 2013 informed the Veteran of the regulations governing entitlement to nonservice connected pension, and the claim was subsequently readjudicated in a May 2013 statement of the case.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claim.  The October 2015 hearing transcript reflects that the Veteran had actual knowledge of the requirements necessary to obtain nonservice connected pension.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Furthermore, VA has obtained relevant records, including the Veteran's service treatment and military records.  The Veteran has not identified any additional outstanding treatment records to obtain. The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, as discussed below, the Veteran does not qualify for pension benefits as a matter of law, and his SSA records are not relevant. 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  To be eligible for nonservice connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521. 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

The Veteran contends that he served in the Vietnam era.  That period is defined by VA as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period begins on August 5, 1964 and ends on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

In the instant case, the record does not reflect, nor does the Veteran contend, that he served in the Republic of Vietnam.  His DD-214 shows that he was stationed in New Orleans, Louisiana.  Therefore, as stated above, the applicable period of war begins on August 5, 1964 and ends on May 7, 1975.  The Veteran was discharged in August 1962, two years prior to the relevant period of war.  The record shows no other periods of military service.  Therefore, there is no evidence that the Veteran served during a period of war.  Accordingly, the Board finds that the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


